THE COURT.
In a petition for rehearing on behalf of the People, the Attorney General seeks a modification of the opinion which will construe Business and Professions Code section 25662 and Vehicle Code section 23123.5 as coexistent so that an officer may have the option to proceed under either statute. He contends that the decision will have an adverse effect upon enforcement officers of the Department of Alcoholic Beverage Control because the course to be followed in the event of a violation of the prohibition of possession of an alcoholic beverage by a minor will vary in accordance with whether the beverage is found in or out of a vehicle.
This consequence does not necessarily ensue. Section 24209 of the Business and Professions Code authorizes an officer arresting a person for a violation of any provisions of the Alcoholic Beverage Control Act to “release such person without taking such person before a magistrate upon such person’s signing an agreement to appear. . . .” (See also Pen. Code, § 853.6.) In the case of a minor under the age of 18 years the procedure following arrest is governed by the provisions of sections 625 and 626 of the Welfare and Institutions Code which provide the alternatives of releasing the minor, releasing him upon execution of a promise to appear, or delivering the minor to the probation officer. The statute contains the following mandate: “In determining which disposition of the minor he will make, the officer shall prefer the alternative which least restricts the minor’s freedom of movement, provided such alternative is compatible with the best interests of the minor and the community.”
The alleged inconsistency in treatment is more theoretical than real.
*952The Attorney General also claims that there is a greater risk of harm to the public when the minor is in possession of an alcoholic beverage inside of a motor vehicle, and assumes that therefore more drastic action is indicated. Neither the sections involved nor this case deal with the situation where the minor possessor is under the influence of intoxicating liquor. (Veh. Code, § 23102; Pen. Code, § 367d; and Pen. Code, § 647, subd. (f).) The statutes noted provide adequate protection for the offender and the public when the situation discloses a violation. When as here, the sole offense is illegal possession, the potential hazard is removed by confiscation of the offending substance. Custody is only required to secure amenability to prosecution, not to mete punishment out contemporaneously with the arrest.
The People refer to section 40300 of the Vehicle Code which provides: “The provisions of this chapter shall govern all peace officers in making arrests for violations of this code without a warrant for offenses committed in their presence, but the procedure prescribed herein shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade.” The section is addressed to the manner of making arrests for violations of the Vehicle Code, and it does not, as contended by the People, throw any light on the question of whether a Vehicle Code section provides the exclusive prohibition of conduct falling within its terms.
Reconsideration is also sought of the court’s approval of the principle that there was no right to body search in connection with taking the accused before a magistrate or other officer for admission to bail. The court adheres to its position as applied to the Vehicle Code provisions involved in this case.